{¶ 1} I respectfully dissent from the majority's opinion as it pertains to OHIC's argument, under its First Assignment of Error, concerning whether appellees are legally entitled to recover. I do so pursuant to my previous decisions in Fish v. Ohio Cas. Ins. Co., Stark App. No. 2003CA00030 and Fish v. Ohio Cas. Ins. Co., Stark App. No. 2003CA00041, I would find that appellees are not legally entitled to recover as they failed to bring a wrongful death cause of action within two years of the date of Eleni's death.
 {¶ 2} Accordingly, I would sustain OHIC's First Assignment of Error and find OHIC's Second Assignment of Error moot.